Exhibit 10.11

CONAGRA FOODS, INC. DIRECTORS’ UNFUNDED
DEFERRED COMPENSATION PLAN
(Amended and Restated May 4, 2006)

ConAgra Foods, Inc., has established and hereby amends and restates the
“ConAgra, Inc., Directors’ Unfunded Deferred Compensation Plan” as the ConAgra
Foods, Inc. Directors’ Unfunded Deferred Compensation Plan with the following
terms and conditions:

1.    The Plan shall be named the “ConAgra Foods, Inc. Directors’ Unfunded
Deferred Compensation Plan” (hereinafter described as “the Plan”).

2.    A director may defer all or a proportion of his or her fees for the
following year by giving written notice to ConAgra Foods, prior to December
31st of the current year. Any person elected to the Board who is not a director
on the preceding December 31st may elect within thirty (30) days after his or
her term begins to defer all or part of his or her fees earned after such
election.  The director shall elect that his or her deferrals be credited to his
or her Interest Bearing Account or ConAgra Foods Common Stock Account (“Stock
Account”), or a combination of the two.  The election shall be subject to any
limitations imposed by laws or regulations. Amounts credited to the director’s
Stock Account shall be a book entry by the Company payable in shares of ConAgra
Foods Common Stock as provided in paragraph 4 of this Plan.  Once per calendar
year, director may also transfer all or a portion of the director’s
Interest-Bearing Account to the director’s Stock Account, subject to any
limitations imposed by laws or regulations; any such transfer shall be effective
on first day of the month immediately following the election.  All elections
shall be made during ConAgra Foods’ insider trading “windows”.

3.    ConAgra Foods shall establish and maintain two deferred compensation
accounts for each director:  (i) a Stock Account, to which there shall be
credited as a book entry the portion of cash compensation which the director has
elected to defer in the form of ConAgra Foods Common Stock and any transfers
from the Interest-Bearing Account and (ii) an Interest-Bearing Account to which
all other deferred cash compensation shall be credited.

If a director has elected to defer cash compensation in the form of ConAgra
Foods Common Stock, a book entry in the amount of the number of full shares to
be credited to the Stock Account for each quarter shall be determined on the
basis of the closing price of the ConAgra Foods Common Stock on the last trading
day of the quarter as reported for New York Stock Exchange—Composite
Transactions, and any amount which would represent a fractional share shall be
credited to the director’s Interest-Bearing Account.

Dividend equivalents on shares credited to a director’s Stock Account shall be
credited by book entry at the end of each quarter to his or her Stock Account in
the form of full shares of Common Stock; any amount which would represent a
fractional share shall be credited to his or her Interest-Bearing Account.

The Interest-Bearing Account shall be credited on the first day of each month,
with interest on the balance held in the fund for the prior period.  The rate of
interest to be credited shall be the daily prime rate of interest on such date
as published in the Federal Reserve Statistical Release H.15 Daily Update.

The Company shall at least annually supply the director participating in the
Plan a statement of his or her total interest in the Plan.

4.    Amounts deferred under the Plan together with accumulated interest,
including interest accruing after the participant ceases to be a director, shall
be distributed in twenty (20) semi-annual installments on January 1 and July 1
of each year after the year in which the participant in the Plan ceases to be a
director, provided that a participant may also, upon becoming a participant in
the Plan, elect to receive payment of deferred amounts, to begin no earlier than
six months following

124


--------------------------------------------------------------------------------




Exhibit 10.11

the election, (i) in a lump sum at a date certain or (ii) in semi-annual
installments over a period elected by the participant commencing at the date
certain elected by the participant.  In addition, a participant may change his
or her election as to the form and timing of payment if the following conditions
are met:

(i)                                     The new election may not take effect
until at least twelve (12) months after the date on which the election is made.

(ii)                                  The new election must extend the deferral
of the payment for a period of at least five (5) years.

(iii)                               The new election is made at least twelve
(12) months before the first scheduled payment of the deferred amounts.

If the participant dies prior to the payment in full of all amounts due him or
her under the Plan, the balance of the account shall be payable to his or her
designated beneficiary in a lump sum.  The beneficiary designation shall be
revocable and should be made in writing in a manner provided by ConAgra Foods. 
Payment of the aggregate number of shares credited by book entry to a director’s
Stock Account shall be made in shares of Common Stock.  Notwithstanding anything
in the Plan to the contrary, if the participant is a “specified employee” as
defined in Code § 409A(a)(2)(B)(i), the payment of, or the commencement of the
payment of, amounts hereunder will be delayed for six (6) months, with any
delayed amounts continued to be invested in accordance with the Plan.  In
addition, a participant shall have an opportunity to make a one time election on
or before December 31, 2006, to change the form and timing of payment of the
participant’s interest hereunder in accordance with the transitional rules
provided by the Internal Revenue Service with respect to Code § 409A.

5.    This Plan may be amended, suspended, terminated or modified by of the
Board of Directors of the Company at any time provided that such amendment,
modification, suspension or termination shall not affect the obligation of the
Company to pay to the participants the amounts accrued or credited to said
account up to December 31st of the year in which said action is taken concerning
the Plan by the Board of Directors.

6.    Unless notified to the contrary, all notices under this Plan shall be sent
in writing to the Company by mailing to the “Office of the Secretary”, ConAgra
Foods, Inc., One ConAgra Drive, Omaha, Nebraska  68102  All notices to the
participants shall be sent to the address which is their record address for
notices as directors of the Company unless a participant, by written notice,
otherwise directs.

125


--------------------------------------------------------------------------------